UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORE

meme ama aa x
UNITED STATES OF AMERICA

: PRELIMINARY ORDER OF

-V.- FORFEITURE/

: MONEY JUDGMENT

VLADIMIR REYES,
20 Cr. 388 (DLC)
Defendant.

re xX

WHEREAS, on or about July 30, 2020, VLADIMIR REYES (the “Defendant”),
among others, was charged with one count in a four-count Indictment, 20 Cr. 388 (DLC) (the
“Indictment”), with narcotics conspiracy, in violation of Title 21, United States Code, Section 846
(Count One);

WHEREAS, the Indictment included a forfeiture allegation as to Count One of the
Indictment, seeking forfeiture to the United States, pursuant to the United States, pursuant to Title
21, United States Code, Section 853, of any and all property constituting, or derived from, any
proceeds obtained, directly or indirectly, as a result of the offense charged in Count One of the
Indictment, and any and all property used, or intended to be used, in any manner or part, to commit,
or to facilitate the commission of the offense charged in Count One of the Indictment, including
but not limited to a sum of money in United States currency representing the amount of proceeds
traceable to the commission of the offense charged in Count One of the Indictment;

WHEREAS, on or about February 17, 2021, the Defendant pled guilty to Count

One of the Indictment;

 
WHEREAS, the Government asserts that $34,000 in United States currency
represents property constituting, or derived from, proceeds traceable to the commission of the
offense charged in Count One of the Indictment that the Defendant personally obtained;

WHEREAS, the Government seeks a money judgment in the amount of $34,000 in
United States currency, pursuant to Title 21, United States Code, Section 853, representing the
amount of proceeds traceable to the offense charged in Count One of the Indictment that the
Defendant personally obtained; and

WHEREAS, the Court finds that, as a result of acts and/or omissions of the
Defendant, the proceeds traceable to the offense charged in Count One of the Indictment that the
Defendant personally obtained cannot be located upon the exercise of due diligence.

NOW, THEREFORE, IT IS ORDERED, ADJUDGED AND DECREED that:

1, As a result of the offense charged in Count One of the Indictment, to which
the Defendant pled guilty, a money judgment in the amount of $34,000 in United States currency
(the “Money Judgment”), representing the amount of proceeds traceable to the offense charged in
Count One of the Indictment that the Defendant personally obtained, shall be entered against the
Defendant.

2. Pursuant to Rule 32.2(b)(4) of the Federal Rules of Criminal Procedure, this
Preliminary Order of Forfeiture/‘Money Judgment is final as to the Defendant, VLADIMIR
REYES, and shall be deemed part of the sentence of the Defendant, and shall be included in the
judgment of conviction therewith.

3. All payments on the outstanding Money Judgment shall be made by postal
money order, bank or certified check, made payable to United States Customs and Border

Protection, and delivered by mail to the United States Attorney’s Office, Southern District of New

 
York, Attn: Money Laundering and Transnational Criminal Enterprises Unit, One St. Andrew’s
Plaza, New York, New York 10007 and shall indicate the Defendant’s name and case number.

4. Upon entry of this Preliminary Order of Forfeiture/Money Judgment, and
pursuant to Title 21, United States Code, Section 853, United States Customs and Border
Protection, or its designee the Office of Fines, Penalties, and Forfeiture shall be authorized to
deposit the payment on the Money Judgment in the Treasury Assets Forfeiture Fund.

5. Pursuant to Title 21, United States Code, Section 853(p), the United States
is authorized to seek forfeiture of substitute assets of the Defendant up to the uncollected amount
of the Money Judgment.

6. Pursuant to Rule 32.2(b)(3) of the Federal Rules of Criminal Procedure, the
United States Attorney’s Office is authorized to conduct any discovery needed to identify, locate
or dispose of forfeitable property, including depositions, interrogatories, requests for production
of documents and the issuance of subpoenas.

7. The Court shall retain jurisdiction to enforce this Preliminary Order of
¥orfeiture/Money Judgment, and to amend it as necessary, pursuant to Rule 32.2 of the Federal
Rules of Criminal Procedure.

8. The Clerk of the Court shall forward three certified copies of this

Preliminary Order of Forfeiture/Money Judgment to Assistant United States Attorney Alexander

 
J, Wilson, Co-Chief of the Money Laundering and Transnational Criminal Enterprises Unit, United

States Attorney’s Office, One St. Andrew’s Plaza, New York, New York 10007.

SO ORDERED:

Amie Lhe hie EAS

HONORABLE/DENISE L. COTE DAT!
UNITED STAVES DISTRICT JUDGE

 
